Citation Nr: 1757015	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-18 597	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Whether a VA Form 9 (Substantive Appeal to the Board of Veterans' Appeals), received on January 14, 2011, was timely (and, if so, whether a rating in excess of 30 percent for a left shoulder disability is warranted).

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to April 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss, rated 0 percent, and from a May 2011 decisional letter by the Houston RO that determined that a VA Form 9 (Substantive Appeal) received on January 11, 2014, was not timely filed.  In June 2016, a videoconference hearing was held before the undersigned; a transcript is in the (Veteran's) record.  At the hearing the Veteran was granted a 30-day abeyance period for the submission of additional evidence; during that period of time an additional statement from his representative, was received. 

The matters of the ratings for a left shoulder disability (on the merits) and for bilateral hearing loss are being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On January 22, 2009, the RO mailed notification to the Veteran of its January 20, 2009 rating decision that continued a rating of 30 percent for his left shoulder disability.

2.  A January 13, 2010 dated Notice of Disagreement (NOD) with the January 2009 rating decision was received January 26, 2010, and was construed as timely.   

3.  A Statement of the Case (SOC) addressing the matter of the rating for the left shoulder was issued by the RO on October 28, 2010.  

4.  A VA Form 9, signed by the Veteran and dated November 9, 2010, was received by the RO on January 14, 2011.

5.  At the June 2016 Board hearing, the Veteran presented credible testimony describing how he timely submitted a Substantive Appeal in the matter seeking an increased rating for his left shoulder disability.

6.  In July 2016, VA received a sworn statement from a Veterans Service Officer attesting that he personally mailed the VA Form 9 at issue on November 9, 2010.


CONCLUSION OF LAW

The Veteran's Substantive Appeal as to the January 2009 rating decision in the matter of the rating for his left shoulder disability may be accepted as timely.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 3.109(b), 19.30, 20.101, 20.200, 20.202, 20.300, 20.302, 20.303 20.305 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  As this decision grants that portion of the claim decided herein (accepts the substantive appeal as timely), there is no reason to belabor the impact of the VCAA on the matter since any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Under 38 U.S.C. § 7105, an appeal to the Board must be initiated by a timely filed NOD in writing and completed, after an SOC has been furnished, by a timely filed Substantive Appeal.  The Substantive Appeal can be set forth on a VA Form 9 (Appeal to the Board of Veterans' Appeals) or on correspondence specifically identifying the issues appealed and setting out specific arguments relating to errors of fact or law made by the RO.  38 C.F.R. §§ 20.200, 20.201, and 20.202.

The NOD and the Substantive Appeal must be filed with the VA office that entered the determination with which disagreement has been expressed.  38 U.S.C. § 7105(b)(1); 38 C.F.R. § 20.300.

To be considered timely, a Substantive Appeal must be filed within 60 days from the date that the RO mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed.  38 U.S.C. § 20.302(b).  A response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  If the postmark is not of record, the postmark date will be presumed to be five days prior to the day of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday or legal holiday, the next succeeding workday will be included in the computation.  38 C.F.R. § 20.305(a), (b).

Additionally, an extension of time for filing a Substantive Appeal may be granted on motion filed prior to the expiration of the time limit described above.  38 C.F.R. § 20.303.  If the claimant fails to file a Substantive Appeal in a timely manner, and fails to timely request an extension of time, he or she "is statutorily barred from appealing the RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

On January 22, 2009, the Veteran was notified of a rating decision that continued the 30 percent rating for his left shoulder disability.  An NOD was received on January 26, 2010.  An SOC was mailed to the Veteran on October 28, 2010.

On January 14, 2011, the RO received the Veteran's VA Form 9 (Substantive Appeal), signed dated November 9, 2010.  On May 27, 2011, the RO notified the Veteran that the Substantive Appeal was untimely.  The present appeal arises from that determination.

As was noted, the Veteran's Substantive Appeal was not received until January 14, 2011, and there is no document from him in the file received on or before that date that could be construed as a Substantive Appeal as defined in 38 C.F.R. § 20.202, or as a request for an extension under 38 C.F.R. § 20.303.  

In a June 2011 statement (in response to the May 27, 2011 notification), he contests that his Substantive Appeal was not timely filed and asserts that he timely mailed a VA Form 9 within the 60-day period after he received the October 28, 2010 SOC.  At his June 2016 Board hearing, he testified to the same. 

In July 2016, VA received a sworn statement from the Veteran's Veterans Service Officer he stating that he personally mailed the VA Form 9 at issue on November 9, 2010 (within the 60-day period following the issuance of the SOC).  

In Percy v. Shinseki, 23 Vet. App. 37, 45 (2009), the United States Court of Appeals for Veterans Claims (CAVC) held that the 60-day period to file a Substantive Appeal in a claim for VA benefits is not a jurisdictional bar to the Board's adjudication of a matter, and that VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly.

After reviewing the Veteran's statements, his June 2016 testimony, and the July 2016 statement of his representative, in conjunction with the evidence contained in the claims file, the Board finds his statements as to his timely submission of his Substantive Appeal to be persuasive.  The Board finds no reason to question his sincerity or his credibility in his assertions that he mailed his Substantive Appeal prior to the filing deadline, particularly in consideration of his representative's July 2016 sworn statement (which the Boar finds no reason to question).  Therefore, the Board concludes that the Substantive Appeal should be accepted as adequate and timely.  In this regard the Board notes that his Substantive Appeal (which reflects a signature date that falls within the specified time limit) was date-stamped received only 13 days after the filing deadline (with consideration of legal holidays).  This reflects a continuing pursuit of his appeal, and does not suggest an intent to abandon his claim by not filing a Substantive Appeal. 

Accordingly, the Board finds that the Veteran's Substantive Appeal was timely filed, thereby perfecting his appeal of the rating assigned for his left shoulder disability.  38 C.F.R. § 20.101.


ORDER

The appeal to establish that a Substantive Appeal of the January 2009 rating decision was timely filed is granted.  


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims seeking increased ratings for bilateral hearing loss, and a left shoulder disability.

Regarding the  claim seeking an increased rating for bilateral hearing loss, the most recent VA examination to assess the severity of his hearing loss was in March 2011.  At the June 2016 Board hearing, he testified that his hearing acuity is "definitely" worse since 2011.  In light of the length of intervening time period since the Veteran was last examined by VA, and his report of worsening, a contemporaneous examination to assess the hearing loss disability is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The most recent VA examination to assess the severity of the Veteran's left shoulder disability was in July 2012.  In light of his allegation of worsening, and the length of intervening time period since he was last examined, a contemporaneous examination to assess the severity of the left shoulder disability is necessary.

A review of the record found that the Veteran receives occasional VA treatment for his left shoulder.  The most recent VA treatment record in his file is from August 2012 (at the Texas Valley Coastal Bend Health Care System (HCS), and the McAllen Outpatient Clinic).  A July 2011 Texas Valley Coastal Bend HCS record notes that the Veteran was seen at the San Antonio VAMC for shoulder complaints in September 2009; review of the file shows South Texas Veterans HCS (including the Audie L. Murphy/San Antonio VAMC) through February 2007, but not since.  As records of treatment since then may contain pertinent information, and because VA treatment records are constructively of record, they must be secured.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete updated (i.e., those not already in the record) clinical records of all VA evaluations and/or treatment the Veteran has received for his left shoulder (including specifically records from Texas Valley Coastal Bend HCS/McAllen Outpatient Clinic since August 2012, and from the South Texas Veterans HCS/San Antonio VAMC since February 2007).

The AOJ should also ask the Veteran to identify the provider(s) of all pertinent private evaluations and treatment he has received for the left shoulder and to provide the authorizations necessary for VA to secure for the record complete clinical records of the evaluations and treatment.

The AOJ must secure for the record complete clinical records of the evaluations and treatment from all providers identified.  If any records sought by VA pursuant to the Veteran's response are unavailable, the reason must be noted in the record.  If a private provider does not respond to a VA request for records the Veteran has authorized VA to secure, he must be so advised, and also advised that ultimately it is his responsibility to ensure that private records are received.
2.  Thereafter, the AOJ should arrange for an audiological evaluation of the Veteran (with audiometric studies) to assess the current severity of his bilateral hearing loss disability.  The examiner should review the record, elicit from the Veteran a description of the effect his hearing loss has on occupational and daily activity functioning, and comment whether the Veteran's report is consistent with the level of hearing acuity shown by testing.

3.  The AOJ should also arrange for an orthopedic examination of the Veteran to assess the nature and severity of his left shoulder disability.  The Veteran's record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies (specifically including range of motion studies of both shoulder joints in active motion, passive motion, weight-bearing, and non-weight-bearing) should be completed.  The examiner should comment on the frequency of dislocations and note whether there are further functional limitations due to pain, weakness, fatigue and/or incoordination.  All findings should be described in detail.  The examiner should comment on the impact that the left shoulder disability has on occupational functioning.  

The examiner should include rationale with all opinions.

4.  The AOJ should then review the record and readjudicate these claims.  If either remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


